Citation Nr: 1800576	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-11 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chloracne, to include as due to in-service exposure to herbicides.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and unspecified depressive disorder.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972.  He was stationed in the Republic of Vietnam for nine months during that period.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and unspecified depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not support a finding that the Veteran has, or ever had, a diagnosis of chloracne.


CONCLUSION OF LAW

The criteria for service connection for chloracne are not met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C. § 1116(f). The Veteran's service personnel records reflect that the he served in Vietnam during the applicable time period, and thus he is presumed to have been exposed to herbicide agents.  38 U.S.C. § 1116(f).

Pursuant to VA regulations, service connection may be established on a presumptive basis for chloracne if a veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 C.F.R. §§ 3.307, 3.309.

Besides his lay statements, there is no indication that the Veteran has chloracne or other acneform disease consistent with chloracne.   Following his October 2011 claim for service connection, the Veteran underwent a VA examination in October 2012.  He denied having any skin lesions and denied filing a claim for chloracne.  It was noted he did not have any diagnosable visual skin conditions.  He did have a few dark moles on his back which the examiner indicated were less likely than not related to Agent Orange exposure.

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran stated in his February 2013 notice of disagreement that he believes he does have chloracne, the Veteran has not been shown to be competent to diagnose the disability.  No skin disability was identified upon VA examination in October 2012 and recent treatment records do not show complaints of, treatment for or diagnosis of chloracne or any other skin disability.

Although it is conceded that the Veteran was exposed to Agent Orange during service in Vietnam, the existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of a diagnosis of chloracne or any other skin condition, service connection cannot be granted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for chloracne is denied.


REMAND

The Board regrets additional delay on the remaining issue on appeal, but finds that further development is necessary to fully satisfy the duty to assist.

The Veteran's personnel records indicate he served in Vietnam between June 1971 and March 1972.  His military operational specialty was a cook and there is no indication the Veteran served in combat.  His service treatment records do not show treatment for or diagnosis of a psychiatric condition.

In October 2011, the Veteran filed a claim for service connection for PTSD.  In a January 2012 statement in support of claim, he indicated being in the 101st Airborne Division in Phu Bai.  He indicated there was a night in 1971 that he could not get out of his mind and he experienced nightmares.  He indicated he had panic attacks now that he felt were caused by the incident.  In another January 2012 statement, the Veteran indicated he went to the VA Medical Center (VAMC) in Milwaukee where he was under treatment for over a year after separation from service.

In October 2012, the Veteran underwent a VA examination.  He stated he started drinking heavily while in Vietnam until he joined the ministry in 1975.  He also stated he went to the Milwaukee VAMC in the early 1970s after separation from service in 1972 prior to 1975.  He said that at the time he was told he was "crazy".  He reported having no mental health treatment since that time and coping by using spiritual practices.  He stated he was not an easy person to deal with after returning from Vietnam and his marriage failed.  Subsequent to that, he went through three additional failed marriages.  Following examination, the examiner opined that when the Veteran first returned home from Vietnam, he "may well have had PTSD".  He reported several flashback experiences and avoided watching war movies for a long time.  She concluded that he may have had PTSD "when he returned from combat", but he did not appear to meet the criterion currently.  No other psychiatric diagnosis was rendered.

In his February 2013 notice of disagreement, the Veteran indicated he had "seen the world falling part" and believed he had PTSD.

In August 2015, the Veteran underwent a second VA examination.  He was diagnosed with unspecified depressive disorder based on the indication that he was experiencing depressed mood, anxiety, suspiciousness and difficulty in establishing relationships.  He indicated to the examiner that he was a cook in Vietnam and spent time out in the field where he saw casualties and that friends of his were killed.  He also recalled mortar attacks.  The examiner stated it was at least as likely as not that his current depressive disorder was related to his in-service experiences.  No rationale was provided with the opinion and the opinion did not address the notation of "good health" in the portion of the separation examination report reserved for psychological and psychomotor comment.

In October 2015, the Veteran provided another statement regarding a specific mortar attack on his base on July 3, 1971.  He said he was getting supplies ready to start morning "chops" when all of a sudden "mortar came from everywhere (hell was open)".  He stated he was so afraid that he "lost it" and has never recovered, although he was ashamed to tell anyone that he was so scared.  In February 2016, the Joint Services Records Research Center (JSRRC) Coordinator issued a formal finding of lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  No reference was made to the Veteran's specific contention that he experienced a mortar attack on his base on July 3, 1971.

Based on a review of this evidence, the Board finds that further development of the claim is necessary prior to final adjudication.

Initially, an attempt should be made to obtain VA treatment records from the Milwaukee VAMC between March 1972 and December 1975.  In addition, further development should be conducted as to the Veteran's specifically alleged stressor regarding a mortar attack that occurred in Phu Bai in early July 1971 affecting the 101st Airborne Division.  Following such development, the Veteran should be afforded another VA examination as, currently, the claims file does not include a medical opinion supported by adequate rationale.   See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Relevant ongoing medical records should also be requested on remand.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records from January 2016 to the present with the electronic claims file.

2.  Attempt to obtain VA treatment records from the Milwaukee VAMC between March 1972 and December 1975 and associate them with the electronic claims file.  All attempts to obtain these records must be documented.  If the records are unavailable, the Veteran must be notified.

3.  Undertake any necessary development to independently verify the in-service stressor described by the Veteran in his statement dated October 22, 2015 - specifically that his base in Phu Bai sustained a mortar attack in July 1971.  The AOJ must contact the JSRRC for verification.

4.  Following development of the record, schedule the Veteran for a VA psychiatric examination.  The claims file, to include updated VA treatment records, should be made available to and be reviewed by the examiner in conjunction with the examination.  After review of the record and examination of the Veteran, the examiner should address the following:

a) Whether the Veteran has a diagnosis of PTSD or another acquired psychiatric disorder, to include unspecified depressive disorder.
b) If PTSD is diagnosed, the examiner should list all stressful events contributing to that diagnosis.
c) For any diagnosed psychiatric disorder (to specifically include depressive disorder which was diagnosed during the course of this appeal), offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder onset during service or is otherwise etiologically related to service, to include the Veteran's service in Vietnam, as opposed to its being more likely due to some other factor or factors.

A complete rationale must be provided for any opinion expressed.  If the examiner is unable to provide an opinion without resorting to speculation he or she should explain why.

5.  When the development requested has been completed, readjudicate the claim.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and provide an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


